Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 cancelled.
New claims 11-24 added.
Response to Argument
Applicant's arguments with respect to new added claims 11-24 filed on June 24, 2022, have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 21-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  For instance, the claimed limitations in those claim is/are considered to be vague and indefinite/unclear because it appeared to be incomplete.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosson et al. (US. Pub. 2018/0003902).
Regarding claims 11-12, Rosson et al. anticipate a hardened fiber optic connector configured to terminate a fiber optic cable (30/36), comprising: a connector sub-assembly that includes a ferrule basket (80) configured to receive a ferrule (20) that terminates a fiber (36) of a fiber optic cable (30); an inner housing (60) configured to receive the fiber optic cable there through and to be coupled with the connector sub-assembly; an outer housing (51/50) configured to surround and be coupled with the inner housing; a crimp sleeve (93) configured to surround and be crimped onto a rearward portion of the connector sub-assembly and an end portion of the fiber optic cable to secure the connector sub-assembly to the fiber optic cable; wherein the crimp sleeve includes opposed outward extending surfaces configured to restrict axial movement of an inward projection of the inner housing relative to crimp sleeve; wherein the inner housing includes opposed radially extending surfaces configured to restrict axial movement of a portion of the outer housing relative to the inner housing; and wherein the inner housing includes a peripheral portion configured to engage the outer housing in order to prevent relative rotation between the inner housing and the outer housing; wherein the crimp sleeve is configured to be crimped onto a mandrel at a rear end of the connector sub- assembly (see Figs. 1-4, 6E, 7A).
   
    PNG
    media_image1.png
    322
    508
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    291
    510
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    493
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    206
    453
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    469
    512
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    490
    552
    media_image6.png
    Greyscale

Reproduced from US. Pub. 2018/0003902.
Regarding claims 13-14, Rosson et al. further anticipate that the connector sub- assembly comprises: a connector body; wherein the ferrule basket is configured to be axially slidable relative to the connector body against a force of a spring; and wherein a sliding range of the ferrule and ferrule basket is limited by the connector body and the mandrel;
wherein the inner housing includes a first end toward a forward end of the connector and a second end toward the rearward end of the connector, wherein the peripheral portion of the inner housing includes a forward flange portion having flattened outer peripheral portions at opposed top and bottom regions of the forward flange portion, and wherein the flattened peripheral portions of the forward flange portion are configured to engage complementary flattened portions of the outer housing to prevent rotation of the inner housing relative to the outer housing (see Figs. 1-4, 6E, 7A).
Regarding claims 15-17, Rosson et al. further anticipate that the inner housing comprises: a body portion extending from the forward flange portion to a rearward flange portion in the longitudinal direction; and a boot portion that extends rearward from the rearward flange portion in the longitudinal direction; wherein the boot portion comprises rubber or an elastomer configured to provide strain relief for the fiber optic cable; wherein the inner housing comprises a single piece of unitary construction (see Figs. 1-4, 6E, 7A).
Regarding claims 18-20, Rosson et al. further anticipate that the inner housing comprises a first housing portion and a second housing portion; wherein the first housing portion and the second housing portion are separate structures that are configured to be coupled to one another; wherein the first housing portion comprises a plastic and the second housing portion comprises rubber or an elastomer, such that the first housing portion is configured to be more rigid than the second housing portion (see Figs. 1-4, 6E, 7A).
Regarding claims 21-24, Rosson et al. further anticipate that the configured to be slid into from a forward end toward a rearward end; wherein shoulder that limits insertion; wherein the configured to be slid into from a forward end toward a rearward end; wherein shoulder that limits insertion (see Figs. 1-4, 6E, 7A).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
McDonald et al. (US. Pub. 2003/0063867).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 06/24/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883